
	
		II
		111th CONGRESS
		2d Session
		S. 3173
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mr. Coburn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To fully offset the cost of the extension of unemployment
		  benefits and other Federal aid. 
	
	
		1.Rescission of unspent and
			 uncommitted Federal funds
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated Federal funds, $9,200,000,000 in discretionary, unexpired
			 funds are rescinded.
			(b)ImplementationNot
			 later than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget shall—
				(1)identify the
			 accounts and amounts rescinded to implement subsection (a); and
				(2)submit a report
			 to the Secretary of the Treasury and Congress of the accounts and amounts
			 identified under paragraph (1) for rescission.
				2.Short titleThis Act may be cited as the
			 Continuing Extension Act of
			 2010.
		3.Extension of unemployment insurance
			 provisions
			(a)In general(1)Section 4007 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252;
			 26 U.S.C.
			 3304 note) is amended—
					(A)by striking April 5, 2010
			 each place it appears and inserting May 5, 2010;
					(B)in the heading for subsection (b)(2), by
			 striking april 5,
			 2010 and inserting may 5, 2010; and
					(C)in subsection (b)(3), by striking
			 September 4, 2010 and inserting October 2,
			 2010.
					(2)Section 2002(e) of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C.
			 3304 note; 123 Stat. 438), is amended—
					(A)in paragraph (1)(B), by striking
			 April 5, 2010 and inserting May 5, 2010;
					(B)in the heading for paragraph (2), by
			 striking april 5,
			 2010 and inserting may 5, 2010; and
					(C)in paragraph (3), by striking
			 October 5, 2010 and inserting November 5,
			 2010.
					(3)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C.
			 3304 note; 123 Stat. 444), is amended—
					(A)by striking April 5, 2010
			 each place it appears and inserting May 5, 2010; and
					(B)in subsection (c), by striking
			 September 4, 2010 and inserting October 2,
			 2010.
					(4)Section 5 of the Unemployment Compensation
			 Extension Act of 2008 (Public Law 110–449;
			 26 U.S.C.
			 3304 note) is amended by striking September 4,
			 2010 and inserting October 2, 2010.
				(b)FundingSection 4004(e)(1) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252;
			 26 U.S.C.
			 3304 note) is amended—
				(1)in subparagraph (C), by striking
			 and at the end; and
				(2)by inserting after subparagraph (D) the
			 following new subparagraph:
					
						(E)the amendments made by section 2(a)(1) of
				the Continuing Extension Act of
				2010;
				and
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the amendments made by section
			 2 of the Temporary Extension Act of 2010 (Public Law 111–144).
			4.Extension and improvement of premium
			 assistance for COBRA benefitsSubsection (a)(3)(A) of section 3001 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), as amended by section 3(a) of the Temporary Extension Act of 2010
			 (Public Law
			 111–144), is amended by striking March 31, 2010
			 and inserting April 30, 2010.
		5.Increase in the Medicare physician payment
			 updateParagraph (10) of
			 section 1848(d) of the Social Security Act, as added by section 1011(a) of the
			 Department of Defense Appropriations Act, 2010 (Public Law
			 111–118) and as amended by section 5 of the Temporary Extension
			 Act of 2010 (Public Law 111–144), is amended—
			(1)in subparagraph (A), by striking
			 March 31, 2010 and inserting April 30, 2010;
			 and
			(2)in subparagraph (B), by striking
			 April 1, 2010 and inserting May 1, 2010.
			6.Extension of Medicare therapy caps
			 exceptions processSection
			 1833(g)(5) of the Social Security Act (42 U.S.C. 1395l(g)(5)), as amended
			 by section 6 of the Temporary Extension Act of 2010 (Public Law
			 111–144), is amended by striking March 31, 2009
			 and inserting April 30, 2010.
		7.EHR clarification
			(a)Qualification for clinic-Based
			 physicians
				(1)MedicareSection 1848(o)(1)(C)(ii) of the Social
			 Security Act (42
			 U.S.C. 1395w–4(o)(1)(C)(ii)) is amended by striking
			 setting (whether inpatient or outpatient) and inserting
			 inpatient or emergency room setting.
				(2)MedicaidSection 1903(t)(3)(D) of the Social
			 Security Act (42
			 U.S.C. 1396b(t)(3)(D)) is amended by striking setting
			 (whether inpatient or outpatient) and inserting inpatient or
			 emergency room setting.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective as if included in the enactment of the HITECH
			 Act (included in the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5)).
			(c)ImplementationNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services may implement the amendments made by
			 this section by program instruction or otherwise.
			8.Extension of use of 2009 poverty
			 guidelinesSection 1012 of the
			 Department of Defense Appropriations Act, 2010 (Public Law
			 111–118), as amended by section 7 of the Temporary Extension
			 Act of 2010 (Public Law 111–144), is amended by
			 striking March 31, 2010 and inserting April 30,
			 2010.
		9.Extension of national flood insurance
			 program
			(a)ExtensionSection 129 of the Continuing
			 Appropriations Resolution, 2010 (Public Law 111–68), as amended by
			 section 8 of Public Law 111–144, is amended by
			 striking by substituting and all that follows through the period
			 at the end and inserting by substituting April 30, 2010, for the date
			 specified in each such section..
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be considered to have taken effect on February 28,
			 2010.
			10.Satellite Television Extension
			(a)Amendments to
			 section
			 119 of title 17, United States Code
				(1)In generalSection 119 of title 17, United
			 States Code, is amended—
					(A)in subsection (c)(1)(E), by striking
			 March 28, 2010 and inserting April 30, 2010;
			 and
					(B)in subsection (e), by striking March
			 28, 2010 and inserting April 30, 2010.
					(2)Termination of licenseSection 1003(a)(2)(A) of
			 Public Law
			 111–118 is amended by striking March 28, 2010,
			 and inserting April 30, 2010.
				(b)Amendments to Communications Act of
			 1934Section 325(b) of the
			 Communications Act of 1934 (47 U.S.C. 325(b)) is amended—
				(1)in paragraph (2)(C), by striking
			 March 28, 2010 and inserting April 30, 2010;
			 and
				(2)in paragraph (3)(C), by striking
			 March 29, 2010 each place it appears in clauses (ii) and (iii)
			 and inserting May 1, 2010.
				11.Compensation and ratification of authority
			 related to lapse in highway programs
			(a)Compensation for Federal
			 employeesAny Federal
			 employees furloughed as a result of the lapse in expenditure authority from the
			 Highway Trust Fund after 11:59 p.m. on February 28, 2010, through March 2,
			 2010, shall be compensated for the period of that lapse at their standard rates
			 of compensation, as determined under policies established by the Secretary of
			 Transportation.
			(b)Ratification of essential
			 actionsAll actions taken by
			 Federal employees, contractors, and grantees for the purposes of maintaining
			 the essential level of Government operations, services, and activities to
			 protect life and property and to bring about orderly termination of Government
			 functions during the lapse in expenditure authority from the Highway Trust Fund
			 after 11:59 p.m. on February 28, 2010, through March 2, 2010, are hereby
			 ratified and approved if otherwise in accord with the provisions of the
			 Continuing Appropriations Resolution, 2010 (division B of Public Law
			 111–68).
			(c)FundingFunds used by the Secretary to compensate
			 employees described in subsection (a) shall be derived from funds previously
			 authorized out of the Highway Trust Fund and made available or limited to the
			 Department of Transportation by the Consolidated Appropriations Act, 2010
			 (Public Law
			 111–117) and shall be subject to the obligation limitations
			 established in such Act.
			(d)Expenditures from Highway Trust
			 FundTo permit expenditures
			 from the Highway Trust Fund to effectuate the purposes of this section, this
			 section shall be deemed to be a section of the Continuing Appropriations
			 Resolution, 2010 (division B of
			 Public Law
			 111–68), as in effect on the date of the enactment of the last
			 amendment to such Resolution.
			12.Determination of budgetary effects
			(a)In generalThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Committee on the Budget of the
			 House of Representatives, provided that such statement has been submitted prior
			 to the vote on passage.
			(b)Emergency Designation for Congressional
			 EnforcementThis Act, with
			 the exception of section 4, is designated as an emergency for purposes of
			 pay-as-you-go principles. In the Senate, this Act is designated as an emergency
			 requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the
			 concurrent resolution on the budget for fiscal year 2010.
			(c)Emergency Designation for Statutory
			 PAYGOThis Act, with the
			 exception of section 4, is designated as an emergency requirement pursuant to
			 section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law
			 111–139;
			 2 U.S.C.
			 933(g)).
			
